DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on February 2, 2022, after Final Rejection in the Final Office Action of September 1, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on February 2, 2022, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “RESPONSE AND AMENDMENT B” filed on February 1, 2022 (“Amendment”) as the RCE’s submission. 
               Status of Claims   
Claims 1, 11 & 17 have been currently amended, claims 21-22 have been newly added, claims 3 & 14 have been presently cancelled, claims 2, 6-10 & 13 were previously cancelled, and claims 4-5, 12, 15-16, 18-20 have been previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 11-12 & 14-17 made in the NFOA have been withdrawn as overcome, and rendered moot with respect to cancelled claim 14, yet new such rejections arise, as can be seen below. Claims 1, 4-5, 11-12 & 15-20 are pending and have been examined. The claim rejections and response to Applicants’ arguments are set forth below.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.
As to claims 1 & 11, the “and” right before “prefilling one or more fields…” (eight paragraph down) (claim 1) and “prefill one or more fields…” (tenth paragraph down) (claim 11) should be removed because “prefilling [or prefill] one or more fields…” is no longer the last paragraph in those claims.
Also for claims 1 & 11, the limitation “the second device” in “a user of the second device” (in the twelfth paragraph down beginning “receiving, at the connectivity hub server, a selection…” in claim 1 and in the fourteenth paragraph down beginning “receive, at the connectivity hub server, a selection…”) should likely be “the second user device”.
Further for claims 1 & 11, the limitation “one of more” in the thirteenth paragraph down beginning “prefilling one of more…” (claim 1) and the fifteenth paragraph down beginning “prefill one of more…” (claim 11) should be “one or more”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12, 15-17 & 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to independent claim 11, which is recited as being a “computer system”, dependent claims 12, 15-17 & 22 recite “The connectivity hub system” of claim 11 (or claim 15), which lacks proper antecedent basis because “a connectivity hub system” has not been recited in claim 
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 11-12 & 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a computer-implemented method (independent claim 1) or a connectivity hub system (independent claim 11), which fall into at least one of the statutory categories of inventions. 
Step 2A, Prong One:  The Examiner has identified independent “computer-implemented method” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “computer system” claim 11.  The claims recite a method for obscuring user information associated with a coverage selection process, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving, from a first user…of [a] point of sale device, user information associated with [a] second user; querying one or more third-party data sources for additional user information associated with the second user; analyzing the additional user information received from a subset of the third-party data sources to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold; responsive to at least one of the one or more data items having a data sensitivity level exceeding the threshold, providing an obscured version of the at least one of the one or more data items within a data collection display for rendering on the point of sale device [by] the first user…such that the first user is not able to see the at least one of the one or more data items having a data sensitivity level exceeding the threshold; providing, for review by the second user, the one or more data items for rendering on a user interface of a second user…; receiving, from the second user…additional data items related to the coverage selection process, the additional data items being information that was unavailable from the third-party data sources; aggregating the user information received from the first user…the additional user information received from the subset of the third-party data sources, and the additional data items received from the second user…; and prefilling one or more fields of a coverage application using the aggregated information; sending…the coverage application to a plurality of coverage provider process[ing] [entities]; receiving…from a subset of the plurality of coverage provid[ing] [entities], coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; sending…for display…[for] the second user…, the coverage information for the available coverage options; receiving…a selection of one of the available coverage options from a [second] user…; prefilling one of more additional data fields of the coverage application based on the selection of the coverage option to generate an updated coverage application; providing, for display [to] the second user…the prefilled additional data fields for approval; receiving edits to the prefilled additional data fields; sending…the updated coverage application to the subset of the plurality of coverage provider process[ing] [entities]; and receiving updated coverage options based on the updated coverage application and the selection of the coverage option”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving and analyzing user information to determine if it has sensitive data items and then obscuring those data items if the data sensitivity of those data items exceeds a threshold. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claims 1 & 11 recite an abstract idea. This judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a connectivity hub server, a point of sale device having a first user processor, a second user device having a user interface, a second processor, and a plurality of coverage provider processors (having a subset), to perform all the steps. A See, e.g., Apps.’ Spec., paras. [0018] (describing a generic “connectivity hub server 105”); [0022] (“Alternatively, the devices 115, 120, 125, and 130 are devices having computer functionality, such as a mobile telephone, a smartphone, a set-top box, a smart home device, or another suitable device.”); [0074] (describing a generic “processor 702”); [0077] (“As is known in the art, the computer 700 is adapted to execute computer program modules for providing functionality described herein”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The connectivity hub server, the point of sale device having the first user processor, the second user device having the user interface, the second processor, and the plurality of coverage provider processors are also recited at a high-level of generality, e.g., as generic servers, devices, processors and interfaces performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the connectivity hub server, the point of sale device having the first user processor, the second user device having the user interface, the second processor, and the plurality of coverage provider processors of independent claim 1, independent claim 11 also contains the generic computing components of: a computer system, one or more computer processors of a connectivity hub server for executing computer programming instructions, a non-transitory computer-readable storage medium comprising stored instructions executable by the one or more computer processors, and one or more third-party data sources.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the connectivity hub server (claims 1 & 11), the point of sale device having the first user processor (claims 1 & 11), the second user device having the user interface (claims 1 & 11), the second processor (claims 1 & 11), the plurality of coverage provider processors (claims 1 & 11), the computer system (claim 11), one or more computer processors of a connectivity hub server for executing computer programming instructions (claim 11), a non-transitory computer-readable storage medium comprising stored instructions executable by the one or more computer processors (claim 11), and one or more third-party data sources (claim 11) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 11 based on similar reasoning and rationale.
Dependent claims 4-5, 12 & 15-22, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 4 & 15, the limitations of “The computer-implemented method of claim 1, wherein the user information includes a unique identifier of the second user device” (claim 4) and “The connectivity hub system of claim 11, wherein the user information includes a unique identifier of the second user device” (claim 15
In claims 5 & 16, the limitations of “The computer-implemented method of claim 4, further comprising: querying the second user device, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receiving, from the second user device, the requested one or more items of PII; sending the one or more items of PII to a third-party data source storing unique identifying information about users and associated user processors; and responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user device match stored unique identifying information associated with the second user, verifying an identity of the second user” (claim 5) and “The connectivity hub system of claim 15, the instructions further comprising instructions to: query the second user device, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receive, from the second user device, the requested one or more items of PII; send the one or more items of PH to a third-party data source storing unique identifying information about users and associated user processors; and responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user device match stored unique identifying information associated with the second user, verify an identity of the second user” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., querying/query, receiving/receive, sending and verifying/verify steps) in a method for obscuring user information associated with a coverage selection process.
In claim 12, the limitations of “The connectivity hub system of claim 11, the instructions  further comprising instructions to provide for display on the point of sale device an indication 
In claim 17, the limitations of “The connectivity hub system of claim 11, the instructions further comprising instructions to open a direct communication channel between the second user device and a processor associated with a selected coverage provider”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., an open a direct communication channel step) in a method for obscuring user information associated with a coverage selection process.
In claim 18, the limitations of “The computer-implemented method of claim 1, further comprising: inputting the aggregated information into a trained machine learning model to generate a prediction of a value associated with the second user; identifying a subset of coverage providers based, in part, on the prediction; and sending, by the connectivity hub server, the coverage application to the subset of coverage provider processors”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., inputting, identifying and sending steps) in a method for obscuring user information associated with a coverage selection process.
In claim 19, the limitations of “The computer-implemented method of claim 1, wherein querying the one or more third-party data sources comprises: inputting the user information 
In claim 20, the limitations of “The computer-implemented method of claim 1, wherein  prefilling the one or more fields of the coverage application comprises: prompting, on the second user device, the second user to explicitly confirm the prefilling of the coverage application; and in response to explicit confirmation from the second user device, automatically prefilling the one or more fields of the coverage application using the aggregated information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the prefilling the one or more fields of the coverage application step (as comprising prompting and automatically prefilling steps) in a method for obscuring user information associated with a coverage selection process.
In claims 21-22, the limitations of “The computer-implemented method of claim 1, wherein the steps of the method are ordered as indicated by the claim” (claim 21) and “The connectivity hub system of claim 11, wherein the instructions are performed by the one or more computer processors are ordered as indicated by the claim” (claim 22), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such 
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 4-5, 11-12 & 15-22 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11-12, 15, 17 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al., U.S. Pat. Pub. 2014/0082745 A1 (“Guedalia”) in view of Fitzgerald et al., U.S. Pat. Pub. 2016/0321759 A1 (“Fitzgerald”) and further in view of Soto et al., U.S. Pat. Pub. 2005/0203773 A1 (“Soto”).
As to claim 1, Guedalia teaches, suggests and discloses a “computer-implemented method, performed by a connectivity hub server, of obscuring user information about a second user…from a first user…” (see, e.g., Guedalia, paras. [0040] & [0044] (discussing a “content source, such as a server” or connectivity hub server that may set the “sensitivity level” for obscure a view of the display” of sensitive user information)) “the method comprising:”
“querying one or more third-party data sources for additional user information associated with the second user”. See, e.g., Guedalia, para. [0044] (“the application 114 may query a third party to make a determination of the sensitivity level” where “a third party [is] associated with the content source 120” [querying one or more third-party data sources for additional user information associated with the second user, e.g., information to make a determination of the sensitivity levels].”); [0034] (“the sensitivity level may be deduced from a history of the user's interactions with the screen 112 when viewing information from a given content source 120 [thus, information to determine sensitivity levels is additional user information e.g. history of user’s interaction with the screen, associated with the second user or user in Guedalia]”).
“analyzing the additional user information received from a subset of the third-party data sources to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold”. See, e.g., Guedalia, para. [0045] (“A "higher" sensitivity level means higher than the default sensitivity level, if there is one, a sensitivity level of "sensitive" if the sensitivity rating is binary, an increase of the sensitivity rating where there are multiple levels of sensitivity, etc. The amount of the increase in sensitivity can be set by the user or a third party, or based on the content or content source. For example, the user's personal email may be given a sensitivity rating of 3 out of 5 while the user's corporate email may be given a sensitivity rating of 4 out of 5 and any documents received from the user's employer are given a sensitivity rating of 5 out of 5 [analyzing the additional user information received from a subset of the third-party data sources e.g. sensitivity level to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold, e.g. the specific sensitivity rating or number (3, 4 or 5) out of 5].”).
“responsive to at least one of the one or more data items having a data sensitivity level exceeding the threshold, providing an obscured version of the at least one of the one or more data items within a data collection display for rendering...such that the first user is not able to see the at least one of the one or more data items having a data sensitivity level exceeding the threshold”. See, e.g., Guedalia, para. [0020] (“The various embodiments provide a mechanism whereby an application can configure a display screen such that content is displayed appropriately. The application establishes one or more sessions with the display screen [data collection display]. Each session has an associated sensitivity level. The display is configured to display content in each session according to the sensitivity level for that session. The content is retrieved from the content source and displayed in the appropriate session. For example, a session associated with information displayed in the top section of the screen may require that section of the screen to be polarized or otherwise occluded [responsive to at least one of the one or more data items having a data sensitivity level exceeding the threshold, providing an obscured version of the at least one of the one or more data items within a data collection display for rendering...such that the first user is not able to see the at least one of the one or more data items having a data sensitivity level exceeding the threshold]”).
“providing, for review by the second user, the one or more data items for rendering on a user interface of a second user device using a second processor”. See, e.g., Guedalia, FIGS. 3A-3B, paras. [0056]-[0060] (showing/disclosing providing, for review 
“receiving, from the second user device, additional data items…being information that was unavailable from the third-party data sources”. See, e.g., Guedalia, para. [0033] (“Likewise, if the content includes a confidentiality notice, a social security number, a monetary amount, a credit card number, or any other recognizably private information, application 114 can assign a higher sensitivity level to the content.”); [0040] (“For example, a business could email a private document to its employees and the document would have an associated attribute indicating a mandatory sensitivity level for viewing the document. The attribute could be embedded in the document or pushed to the application 114 as a separate file [the private document is part of additional data items being information unavailable from other third-party data sources].”).
However, Guedalia does not specifically or expressly disclose “a computer-implemented method, performed by a connectivity hub server, of obscuring user information about a second user associated with a coverage selection process from a first user of a point of sale device”, “receiving, from a first user processor of the point of sale device, user information associated with the second user”, “…providing an obscured version of the at least one of the one or more data items within a data collection display for rendering on the point of sale device using the first user processor”, “receiving, from the second user device, additional data items related to the coverage selection process, the additional data items being information that was unavailable from the third-party data sources; aggregating the user information received from the first user processor, the additional user information received from the subset of the third-party data sources, and the additional data items received from the second user device; and prefilling one or more fields of a coverage application using the aggregated information”, “sending, by the connectivity hub server, the coverage application to a plurality of coverage provider processors; receiving, at the connectivity hub server from a sub set of the plurality of coverage provider processors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; sending, from the connectivity hub server for display on the user interface of the second user device, the coverage information for the available coverage options; receiving, at the connectivity hub server, a selection of one of the available coverage options from a user of the second device; prefilling one of more additional data fields of the coverage application based on the selection of the coverage option to generate an updated coverage application; providing, for display at the second user device, the prefilled additional data fields for approval; receiving edits to the prefilled additional data fields; sending, by the connectivity hub server, the updated coverage application to the subset of the plurality of coverage provider processors; and receiving updated coverage options based on the updated coverage application and the selection of the coverage option” as recited by claim 1.
Fitzgerald partially cures this deficiency because Fitzgerald teaches, suggests and discloses the above-recited limitations of claim 1. Specifically:
“a computer-implemented method, performed by a connectivity hub server, of obscuring user information about a second user associated with a coverage selection process from a first user of a point of sale device”. See, e.g., Fitzgerald, Abstract (“A coverage selection and election process [coverage selection process] may comprise a user entering through a dealer platform at a direct point of sale location [point of sale device] logging in to a protection coverage selection and election platform portal [also point of sale device].”); [0003] (same). 
“receiving, from a first user processor of the point of sale device, user information associated with the second user”. See, e.g., Fitzgerald, Abstract (“A protection coverage selection and election process may comprise a user entering through a dealer platform [first user – dealer, merchant or provider (employee/personnel) behind dealer platform] at a direct point of sale location [at a direct point of sale location] logging in to a protection coverage selection and election platform portal”); [0006] (“direct point of sale establishment”); [0027] (describing “microprocessor[s]” and “processor[s]” or first user processor” such as processors used by the dealer, merchant, or provider behind the dealer platform or the first user above); [0007] (“According to aspects of the disclosed subject matter, e.g., a customer [second user] can interface in real time, such as online or in person, with an individual at a dealership, e.g., a finance/insurance manager, a sales person, etc. [first user and first user processor], and provide/enter basic customer information, including, e,g., Name, DOB, Address, Vehicle Info, along with the option of selecting a level of protection/insurance coverage, e.g., good, better, best coverage, or particular coverage options and or riders, etc., by completing an application, in order to receive both interest rates and terms, and, in addition, insurance quotes [receiving, from a first user processor at a direct point of sale location, e.g., dealer personnel processor at a dealer platform above, user information associated with a second user e.g. customer providing Name, DOB, Address, Vehicle Info, selections of levels of protection/insurance coverage]”); [0012] (FIG. 1) (“In block 102 a dealer employee at a direct point of sale location [first user processor at a direct point of sale location] logs in to a "DealerPolicy Marketplace" platform and enters the customer information [received from the second user or customer above] into the "DealerPolicy" portal on the platform [same].”); claim 7 (“A protection coverage selection and election system comprising: a computing device at a direct point of sale location, configured to: receive entry by a user of basic customer information [same], through the user [second user or customer] logging in to a protection coverage selection and election platform portal.”); claim 19 (“A protection coverage selection and election system comprising: a computing device means at a direct point of sale location, for: receiving entry by a user of customer information [same], through the user [second user or customer] logging in to a protection coverage selection and election platform portal”). 
“…providing an obscured version of the at least one of the one or more data items within a data collection display for rendering on the point of sale device using the first user processor”. See, e.g., Fitzgerald, para. [0015] (“Disclosures can be made visible to the customer, e.g., on a display 260 of the dealer computer/server 220 [rendering on the point of sale device using the first user processor] or the customer/dealer personnel portable computing device 230 [same]”); [0016] (“the display 260 on the Dealer computing device/server or the customer's personal computing device [same]”); [0038] (display controller/device).
“receiving, from the second user device, additional data items related to the coverage selection process, the additional data items being information that was unavailable from the third-party data sources”. See, e.g., Fitzgerald, [0007] (“According a customer [second user] can interface in real time, such as online [via second user device]…and provide/enter basic customer information, including, e,g., Name, DOB, Address, Vehicle Info, along with the option of selecting a level of protection/insurance coverage, e.g., good, better, best coverage, or particular coverage options and or riders, etc., by completing an application, in order to receive both interest rates and terms, and, in addition, insurance quotes [receiving, from the second user device, additional data items related to the coverage selection process being information unavailable from the third-party data sources, e.g., private customer data/information]”); [0012] (FIG. 1) (“In block 102 a dealer employee at a direct point of sale location [via the second user device] logs in to a "DealerPolicy Marketplace" platform and enters the customer information [also via the second user device] into the "DealerPolicy" portal on the platform [same].”); claim 7 (“A protection coverage selection and election system comprising: a computing device at a direct point of sale location [e.g., second user device], configured to: receive entry by a user of basic customer information [same], through the user [second user or customer] logging in to a protection coverage selection and election platform portal [second user device].”); claim 19 (“A protection coverage selection and election system comprising: a computing device means at a direct point of sale location, for: receiving entry by a user of customer information [same], through the user [second user or customer] logging in to a protection coverage selection and election platform portal [second user device]”).
“sending, by the connectivity hub server, the coverage application to a plurality of coverage provider processors”. See, e.g., Fitzgerald, paras. [0017] (“The DealerPolicy Marketplace application 200 may serve, e.g. as a communications platform, e.g., utilizing for communicating requests to each of a plurality of participating insurance carriers 330 [clearly sending the coverage application to a plurality of coverage provider processors], e.g., who are licensed to provide the type of insurance coverage in the particular state, e.g., in order to receive "real time" rates based on the particular customer's individual profile.”); [0013] (“The DealerPolicy Marketplace (web based application) 200 can offer such a Dealer a more convenient and transparent way to enable customers of the dealership to compare rates from multiple insurance carriers [same] and obtain insurance, e.g., during the process of the sale to the customer of a vehicle/boat.”); [0049] (“"DealerPolicy" can be utilized to work closely with approved dealers/users and to offer them fast access to a large and competitive pool of insurance coverage providers [plurality of coverage provider processors] and brokers/agents, thereof e.g., for all pertinent insurance carriers in the industry [same]. This can provide a benefit of enabling the dealership customer (purchasing a product or service at the dealership), access to the most competitive insurance products in the industry and a tool for their comparison [clearly sending the coverage application to a plurality of coverage provider processors in order to acquire this access to competitive insurance products and comparing them]”).
“receiving, at the connectivity hub server from a subset of the coverage provider processors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application”. See, e.g., Fitzgerald, Abstract (“a user receiving through the dealer platform coverage information”); paras. [0049] (“"DealerPolicy" can be utilized to work closely with approved dealers/users and to offer them fast access to a large and competitive pool of insurance coverage providers and brokers/agents, thereof e.g., for all pertinent insurance carriers in the industry [subset of the plurality of coverage provider processors e.g., competitive pool of insurance coverage providers out of all pertinent insurance carriers in the industry]. This can provide a benefit of enabling the dealership customer (purchasing a product or service at the dealership), access to the most competitive insurance products in the industry and a tool for their comparison [receiving, from a subset of the plurality of coverage provider processors e.g., competitive pool above, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application e.g., access to purchasing a competitive insurance product after comparing and selecting them].”); [0015], [0017] (“participating [insurance] carriers 330 [also subset of all insurance carriers].”); [0013] (“a Dealer…[can] compare rates from multiple insurance carriers and obtain insurance, e.g., during the process of the sale to the customer of a vehicle/boat [receiving, from a subset of the plurality of coverage provider processors, e.g. compared insurance carriers out of all the insurance carriers that are out there, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application to obtain an eventual selected or chosen insurance provider].”); [0011] (“Coverage rates from partner carriers can thus be accessed [all coverage provider processors]…The…agent can discuss with the insurance coverage customer, e.g., insurance coverage vendor(s) and other related choices and allow the customer to choose the policy that best fits the customer needs and desires. Once a policy is chosen [receiving, from a subset of the plurality of coverage provider processors, e.g., chosen insurance coverage vendors, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application, that best fit the customer needs and desires to eventually make a decision]; [0003], [0007], [0012], claims 1 & 13 (same disclosure but with more details).
“sending, from the connectivity hub server for display on the user interface of the second user device, the coverage information for the available coverage options”. See, e.g., Fitzgerald, para. [0012] (“In block 106 the customer receives coverage information, e.g., interest rates and terms, and, in addition, insurance quotes. In block 108 "Comparative Rater.TM." can be utilized to generate rates and send data to a live, licensed insurance agent, e.g., with whom "DealerPolicy Marketplace" is in contact and with whom "DealerPolicy Marketplace" has a working business relation to service customers of "DealerPolicy Marketplace." In block 110 the Customer chooses a preferred method of communication, e.g., via "Skype".TM. or "TokBox".TM. or "Twillo".TM. including, Instant Messaging, Video Call, or a regular wired or wireless telephone call. In block 112 if the customer opts to purchase insurance using a "direct bind" option, additional questions to the customer may be prompted in accordance with particular insurance company requirements [for display on a user interface of the second user processor].”).
“receiving, at the connectivity hub server, a selection of one of the available coverage options from a user of the second device”. See, e.g., Fitzgerald, Abstract, paras. [0003] (“the user communicating, through the platform portal, with a licensed protection coverage agent for a selected protection coverage provider, to obtain a finalized arrangement for the protection coverage”); claims 1, 7, 13 & 19 (same, user communicating a “selected protection coverage provider” so this is received at the connectivity hub server from the user of the second device); [0012] (“In block 106 the In block 108 "Comparative Rater.TM." can be utilized to generate rates and send data to a live, licensed insurance agent, e.g., with whom "DealerPolicy Marketplace" is in contact and with whom "DealerPolicy Marketplace" has a working business relation to service customers of "DealerPolicy Marketplace." [receiving a selection of one of the available coverage options from a user of the second device] In block 110 the Customer chooses a preferred method of communication, e.g., via "Skype".TM. or "TokBox".TM. or "Twillo".TM. including, Instant Messaging, Video Call, or a regular wired or wireless telephone call. In block 112 if the customer opts to purchase insurance using a "direct bind" option, additional questions to the customer may be prompted in accordance with particular insurance company requirements [same].”).
“providing, for display at the second user device, the…additional data fields for approval”. See, e.g., Fitzgerald, paras. [0015] (“Disclosures can be made visible to the customer, e.g., on a display 260 of the dealer computer/server 220 or the customer/dealer personnel portable computing device 230”); [0016] (“The DealerPolicy Marketplace application 200 can then automatically connect “in real time” the customer with a licensed insurance producer via, e.g., a video communication capability module 300…in conjunction with the display 260 on the Dealer computing device/server or the customer's personal computing device. This connection takes place, e.g., while the various quotes are being loaded and subsequently displayed on the display screen.”); [0038] (“The inter-connect in addition to interconnecting such as microprocessor(s) and memory may also interconnect such elements to a display controller and/or display device
“receiving edits to the…additional data fields”. See, e.g., Fitzgerald, Abstract, para. [0003] (“the user communication through the platform portal with a licensed protection coverage agent for a selected protection coverage provider to obtain a finalized arrangement for the protection coverage”); [0012] (“In block 108 "Comparative Rater.TM." can be utilized to generate rates and send data to a live, licensed insurance agent, e.g., with whom "DealerPolicy Marketplace" is in contact and with whom "DealerPolicy Marketplace" has a working business relation to service customers of "DealerPolicy Marketplace." [receiving edits via the DealerPolicy marketplace] In block 110 the Customer chooses a preferred method of communication, e.g., via "Skype".TM. or "TokBox".TM. or "Twillo".TM. including, Instant Messaging, Video Call, or a regular wired or wireless telephone call. In block 112 if the customer opts to purchase insurance using a "direct bind" option, additional questions to the customer may be prompted in accordance with particular insurance company requirements [same, receiving edits to the additional data fields].”).  
“sending, by the connectivity hub server, the updated coverage application to the subset of the plurality of coverage provider processors; and”. See, e.g., Fitzgerald, Abstract, para. [0003] (“The system and process may further comprise prompting the customer, through the platform portal to answer any additional questions to the customer in accordance with any particular requirements of the selected protection coverage provider [to provide an updated coverage application with additional questions].”).
“receiving updated coverage options based on the updated coverage application and the selection of the coverage option”. See, e.g., Fitzgerald, Abstract, para. [0003] (“The system and process may further comprise prompting the customer, through the  answer any additional questions to the customer in accordance with any particular requirements of the selected protection coverage provider. The system and method may further comprise the user receiving on behalf of or sending to the customer a link to protection coverage policy documents ready for E-signing.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guedalia’s and Fitzgerald’s above disclosures to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Guedalia with Fitzgerald would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Fitzgerald’s disclosures of a coverage selection process and receiving customer or user information at a direct point of sale location not available to third-party data sources) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See 
Nonetheless, Guedalia in view of Fitzgerald still does not specifically or expressly disclose “aggregating the user information received from the first user processor, the additional user information received from the subset of the third-party data sources, and the additional data items received from the second user device; and prefilling one or more fields of a coverage application using the aggregated information”, and “prefilling one [or] more additional data fields of the coverage application based on the selection of the coverage option to generate an updated coverage application” and “prefilled additional data fields” as recited by claim 1.
Soto cures this deficiency. See, e.g., Soto, para. [0071] (“Also, some configurations of the present invention provide a dynamic data collection system that individually customizes the necessary data input to the most parsimonious set of variables needed to conduct the requested analysis. A rendering engine creates data-input forms "on-the-fly." Collected data can be stored for subsequent retrieval, and data entry fields can be pre-populated with previously stored values in accordance with administratively defined data expiration policies.”).
Soto also provides further disclosure of “sending, by the connectivity hub server, the coverage application to a plurality of coverage provider processors”. See, e.g., Soto, para. [0077] (“In some configurations, private and shared data management modes are provided to give authorized healthcare providers flexible access to patient information without compromising security”); [0184] (“In some configurations, end users 2204A, 2304 are medical providers, patients, purchasers, payers, or combinations thereof (The term "end users or their agents" is intended to encompass these entities and combinations thereof.)”); [0221] (“Once models have been built and deployed, health care providers (or, in other environments, other individuals) can readily access them through an integrated and customizable portal interface using a variety of web-enabled devices
Thus, it would have been obvious to one of ordinary skill in the art to combine Guedalia, Fitzgerald’s and Soto’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Guedalia in view of Fitzgerald with Soto would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Soto’s disclosures of aggregating or collecting disparate types of information and then using that aggregated or collected information to prefill or pre-populate fields of a coverage application and pre-filled data fields) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Guedalia in view of Fitzgerald with Soto would also be particularly advantageous in integrating the above-disclosed methods and systems with “a dynamic data collection system [and method such that]…[c]ollected data can be stored for subsequent retrieval, and data entry fields can be pre-populated with previously stored values” (Soto, para. [0071]) in order to ultimately teach, suggest and disclose all of the limitations recited by claim 1.
As to claim 11, Guedalia in view of Fitzgerald and further in view of Soto also teaches, suggests and discloses all the limitations recited by claim 11 of a “computer system of obscuring user information about a second user associated with a coverage selection process from a first user of a point of sale device comprising: one or more computer processors of a connectivity hub server for executing computer programming instructions; and a non-transitory computer-readable storage medium comprising stored instructions executable by the one or more computer processors to: receive, from a first user processor of the point of sale device, user information associated with the second user; query one or more third-party data sources for additional user information associated with the second user; analyze the additional information received from a See Guedalia in view of Fitzgerald and further in view of Soto above for the nearly identical limitations in claim 1. For “system”: see Fitzgerald, Abstract (“system”), paras. [0003] (“system”); [0013] (DealerPolicy Marketplace application 200 system”); for “third-party data processors”: see Fitzgerald, paras. [0035] & [0044] (describing “the data processor(s) within the computing device” and “one or more data processors” or third-party data processors).
As to claims 4 & 15, Guedalia in view of Fitzgerald and further in view of Soto also teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, wherein the user information includes a unique identifier of the second user device” (claim 4) and “The connectivity hub system of claim 11, wherein the user information includes a unique identifier of the second user device” (claim 15). See, e.g., Fitzgerald, para. [0016] (“Dealer personnel can, e.g., and as noted above, be limited to the function of entering the customer's basic information only, such as Customer name, address, date of birth, driver's license number, phone number, email address, marital status, residence type, gender, and other pertinent information, e.g., concerning the vehicle/boat, etc. being purchased or leased, accidents, violations or losses of the customer in the past 5 years, current insurance company, current insurance monthly premium, whether customer is eligible for insurance discounts (e.g. homeowners/renters, good student), and related permissions, such as, permission for the DealerPolicy Application 200 to pull the customer's insurance score to provide an accurate quote [the user/customer or second user information including a unique identifier, e.g., date of birth, driver’s license number, etc.
As to claim 12, Guedalia in view of Fitzgerald and further in view of Soto also teaches, suggests and discloses the limitations of “The connectivity hub system of claim 11, wherein the instructions further comprising instructions to provide for display on the point of sale device an indication that the additional user data has been obtained from the subset of the third-party data processors”. See, e.g., Guedalia, paras. [0040]-[0045] & [0050] (sensitivity levels and rules on content set by third party or subset of the third-party data processors); [0038] (“The screen 112 (or the device comprising display screen 112) may also determine whether anyone besides the user can see the screen 112, and if so, the application 114 can assign a higher sensitivity level to the content [displaying on the point of sale device an indication that the additional user data has been obtained from the subset of the third-party data processors, e.g., sensitivity rules applied to screen content].”); [0006], [0020] (same disclosure of displaying indication of additional user data obtained by subset of third-party data processors because sensitivity levels have been applied to the displayed content); Fitzgerald, para. [0015] (“Disclosures can be made visible to the customer, e.g., on a display 260 of the dealer computer/server 220 or the customer/dealer personnel portable computing device 230.”).
As to claim 17, Guedalia in view of Fitzgerald and further in view of Soto also teaches, suggests and discloses the limitations of “The connectivity hub system of claim 11, wherein the instructions further comprising instructions to open a direct communication channel between the second user device and a processor associated with a selected coverage provider”. See, e.g., Fitzgerald, para. [0008] (“a customer can choose a preferred method of communication, e.g., via an integrated communications selection option, such as a telecommunications application software product, e.g., that specializes in providing video chat and voice calls from computers, tablets, and mobile devices via the Internet to other devices or telephones/smartphones, such as a may consist, e.g., of three methods of communication including, Instant Messaging, Video Call, or a regular wired or wireless telephone call. The customer may then be given the option of taking one of a plurality of paths in order to close the sale. As an example, the customer may be given the option to "purchase" insurance directly from the insurance company. If the customer opts to purchase insurance using a "direct bind" option, additional questions to the customer may be prompted in accordance with particular insurance company requirements, e.g., to process a final quote using "Rate Call 3™" or like online binding tools.”).
As to claims 21-22, Guedalia in view of Fitzgerald and further in view of Soto also teaches, suggests and discloses the limitations of ““The computer-implemented method of claim 1, wherein the steps of the method are ordered as indicated by the claim” (claim 21) and “The connectivity hub system of claim 11, wherein the instructions are performed by the one or more computer processors are ordered as indicated by the claim” (claim 22). Guedalia, Fitzgerald and Soto above clearly disclose the method steps or instructions in claims 1 & 11 in the recited order.
Claims 5 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al., U.S. Pat. Pub. 2014/0082745 A1 (“Guedalia”) in view of Fitzgerald et al., U.S. Pat. Pub. 2016/0321759 A1 (“Fitzgerald”) further in view of Soto et al., U.S. Pat. Pub. 2005/0203773 A1 (“Soto”) and even further in view of Ivanoff et al., U.S. Pat. Pub. 2015/0193749 A1 (“Ivanoff”).
Guedalia in view of Fitzgerald and further in view of Soto does not specifically or expressly disclose the limitations of  “The computer-implemented method of claim 4, further comprising: querying the second user device, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receiving, from the second user device, the requested one or more items of PII; sending the one or more items of PII claim 5) and “The connectivity hub system of claim 15, the instructions further comprising instructions to: query the second user device, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user; receive, from the second user device, the requested one or more items of PII; send the one or more items of PH to a third-party data source storing unique identifying information about users and associated user processors; and responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user device match stored unique identifying information associated with the second user, verify an identity of the second user” (claim 16).
However, Ivanoff cures this deficiency because Ivanoff teaches, suggests and discloses all the above limitations of claims 5 & 16, specifically, as set forth in further detail below: “The computer-implemented method of claim 4, further comprising:” (claim 5) and “The connectivity hub system of claim 15, the instructions further comprising instructions to:” (claim 16). 
“querying the second user device, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user” (claim 5) and “query the second user device, using the unique identifier, for one or more items of personally identifiable information (PII) associated with the second user” (claim 16). See, e.g., Ivanoff, paras. [0207] (“The user interface 1400 [accessed after using the unique identifier, as disclosed above] requests [e.g. queries] personally identifiable information (e.g., first name, last name, all or a portion of an ID number such as a SSN, and email address) of the manager guarantor to aid in ensuring that guarantors send manage requests only to other personally known guarantors.”); [0208] (“As can be appreciated, in other embodiments, a graphical user interface may provide input fields and functionality for a first guarantor to request managerial rights over an account of a second guarantor. For example, an individual may want to request to manage his/her spouse's account. The first guarantor can provide information for the second guarantor whose account the first guarantor wishes to manage [using unique identifier e.g. for spouse to access the other spouse’s account]. Again, the user interface may collect personally identifiable information of the guarantor to be managed (e.g., name, user ID, and/or last four digits of SSN) to aid in ensuring that guarantors send manage requests only to other personally known guarantors [same].”).
“receiving, from the second user device, the requested one or more items of PII” (claim 5) and “receive, from the second user device, the requested one or more items of PII” (claim 16). See, e.g., Ivanoff, para. [0208] (“Again, the user interface may collect personally identifiable information of the guarantor to be managed (e.g., name, user ID, and/or last four digits of SSN) to aid in ensuring that guarantors send manage requests only to other personally known guarantors.”).
“sending the one or more items of PII to a third-party data source storing unique identifying information about users and associated user processors; and” (claim 5) and “send the one or more items of PH to a third-party data source storing unique identifying information about users and associated user processors” (claim 16). See, e.g., Ivanoff, paras. [0207] (“The user interface 1400 requests personally identifiable information (e.g., send manage requests only to other personally known guarantors.”); [0208] (“Again, the user interface may collect personally identifiable information of the guarantor to be managed (e.g., name, user ID, and/or last four digits of SSN) to aid in ensuring that guarantors send manage requests only to other personally known guarantors [same].”).
“responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user device match stored unique identifying information associated with the second user, verifying an identity of the second user” (claim 5) and “responsive to receiving an indication from the third-party data source that the one or more items of PII and the unique identifier of the second user device match stored unique identifying information associated with the second user, verify an identity of the second user” (claim 16). See, e.g., Ivanoff, paras. [0165] (“The authentication information is received 804 to coordinate which charges are being paid. The authentication information may include the unique identifier. The authentication information may also include other information such as the patient name, guarantor name, and/or an identifier of such individual or entity (e.g., an SSN or portion thereof) [authentication information being unique identifier and PII to use in matching for identity verification purposes].”);[0183] (“For example, the authentication engine 1008 may cross check guarantor information [e.g., PII] with third-party data sources [e.g., unique identifier] to perform identity verification (e.g., looking for one or more matches to a name, address, SSN, email, etc.) or alternatively offering multifactor authentication.”); [0204] (“Authentication (e.g., identity verification) may also be performed at registration such as by cross-checking received guarantor information [PII] with third-party data sources [unique identifier] to perform identity verification (e.g., looking for one or more matches to a name, address, SSN, email, etc.) or alternatively offering multifactor authentication.”); [0206] (“authentication of the registrant (e.g., identity verification) may occur, such as by cross-checking received guarantor information [PII] with third-party data sources [unique identifier] to perform identity verification (e.g., looking for one or more matches to a name, address, SSN, email”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guedalia’s, Fitzgerald’s, Soto’s and Ivanoff’s above disclosures to teach, suggest and disclose all of the limitations recited by claims 5 & 16. The motivation to combine Guedalia in view of Fitzgerald and further in view of Soto with Ivanoff would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Ivanoff’s disclosure of the above limitations involving personal identifiable information or PII) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See . 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al., U.S. Pat. Pub. 2014/0082745 A1 (“Guedalia”) in view of Fitzgerald et al., U.S. Pat. Pub. 2016/0321759 A1 (“Fitzgerald”) further in view of Soto et al., U.S. Pat. Pub. 2005/0203773 A1 (“Soto”) and even further in view of Eigner et al., U.S. Pat. Pub. 2017/0277775 A1 (“Eigner”).
As to claim 18, Guedalia in view of Fitzgerald and further in view of Soto does not specifically or expressly disclose the below limitations. However, Eigner (in addition to Guedalia in view of Fitzgerald and further in view of Soto) cures this deficiency because it teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, further comprising:”
 “inputting the aggregated information into a trained machine learning model to generate a prediction of a value associated with the second user”. See, e.g., Eigner, para. [0097] (“a machine learning classification library can be applied to learn from existing mapped fields from other users and then assign a recommended mapping between a user's field and a document's field.”); for “aggregated information”: see, e.g., Eigner, para. [0075] (“The user information can also be collected from existing electronic or non-electronic records, such as financial institution databases, electronic health records, third party information aggregation services (such as Mint.com.RTM.)”).
“identifying a subset of coverage providers based, in part, on the prediction; and”. See, e.g., Eigner, para. [0097] (“a problem occurs when there are commonly labeled field names [including e.g. coverage provider field names] for example a field name labeled "myFirstName" and another field (likely in a different form) labeled "customerFirstName." Since these field names clearly correspond to the same information (user's name), in order to map "myFirstName" to "customerFirstName," a machine learning classification library can be applied to learn from existing mapped fields from other users and then assign a recommended mapping between a user's field and a document's field [to also identify a subset of coverage providers based on the prediction].”); Fitzgerald, Abstract (“protection coverage provider” and “licensed protection coverage agent for a selected protection coverage provider”).
 “sending, by the connectivity hub server, the coverage application to the subset of coverage provider processors”. See, e.g., Fitzgerald, claim 7 (“provide to the user coverage information identifying a plurality of available coverage selections; provide to the user access to protection coverage information for each coverage selection, and permit a customer to communicate with a licensed protection coverage agent for a selected protection coverage provider to obtain a finalized arrangement for a selected protection coverage.”); claim 19 (same); Abstract (“a user receiving through the dealer platform coverage information [sending coverage application and information to the user, and receiving that information from the user’s point of view]”); paras. [0003], [0007], [0012], claims 1 & 13 (same disclosure above but providing more details).
As to claim 19, Guedalia in view of Fitzgerald and further in view of Soto does not specifically or expressly disclose the below limitations. However, Eigner (in addition to Guedalia in view of Fitzgerald and further in view of Soto) cures this deficiency because it teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, wherein querying the one or more third-party data sources comprises:”.
“inputting the user information associated with the second user into a trained machine learning model to identify one or more third-party data sources that are likely to include additional user information associated with the second user; and”. See, e.g., commonly labeled field names [including e.g. coverage provider field names] for example a field name labeled "myFirstName" and another field (likely in a different form) labeled "customerFirstName." Since these field names clearly correspond to the same information (user's name), in order to map "myFirstName" to "customerFirstName," a machine learning classification library can be applied to learn from existing mapped fields from other users and then assign a recommended mapping between a user's field and a document's field [inputting the user information associated with the second user into a trained machine learning model to identify one or more third-party data sources that are likely to include additional user information associated with the second user].”).
“querying the one or more third party data sources for the additional user information associated with the second user”. See, e.g., Guedalia, para. [0044] (“the sensitivity level may be assigned by a third party associated with the content source 120. Alternatively, upon receiving the content, the application 114 may query a third party to make a determination of the sensitivity level [querying the one or more third-party data sources for the additional user information associated with the second user, e.g., sensitivity levels].”).
As to claim 20, Guedalia in view of Fitzgerald and further in view of Soto does not specifically or expressly disclose the below limitations. However, Eigner (in addition to Guedalia in view of Fitzgerald and further in view of Soto) cures this deficiency because it teaches, suggests and discloses the limitations of “The computer-implemented method of claim 1, wherein automatically prefilling the one or more fields of the coverage application comprises:
“prompting, on the second user device, the second user to explicitly confirm the prefilling of the coverage application; and”. See, e.g., Eigner, paras. [0120] (“If the user has no field values stored for the field name "allergy," the user can be prompted to…simply speaking the desired value and letting voice recognition software interpret the voice command and input the appropriate value [automatic prefilling].”); [0117] (“the user can be provided with a form completion indicator which indicates how much of a form can be filled from the information in the user profile. The form completion indicator can be displayed alongside a list of possible forms that the user is selecting from, so that the user can determine [and e.g., confirm] which form is easiest to populate based on the form completion indicator. The indicator can be a symbol, color or even just a numerical value indicating the percentage of fields in the form which will be filled in from information stored in the user profile. The form completion indicator will be updated in real time and help the user select a form from the forms database or an online web form which is easiest to automatically populate and has few manual entries.”).
“in response to explicit confirmation from the second user device, automatically prefilling the one or more fields of the coverage application using the aggregated information”. See, e.g., Eigner, paras. [0123] (“In addition to gestures, touch and voice inputs, the manual input of field values can also be made through specific types of movements in a device configured with a gyroscope or accelerometer which can detect directional movement and velocity. [E.g.], a user can be able to shake the device (such as a smartphone or tablet) [in response to explicit confirmation from the user device e.g., gestures, touches, voice inputs, manual inputs, shaking] in order to have the user interface find or populate certain fields. For example, the user can shake the device to populate a blank form, and a more specific gesture such as a vertical tilt will find a particular field name and provide the user with a window and several options for field values to populate into the field name (such as a credit card field name and a list of different credit cards which the user can select from for electronic transaction).”); [0065] (“The user can…automatically populate the fields of an online form or an electronic document by selecting a document from the forms database or by utilizing a browser plug-in to populate an online form being displayed in a web browser [automatic population for the population discussed above].”); [0117] (same disclosure on “automatically populate”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Guedalia’s, Fitzgerald’s, Soto’s and Eigner’s above disclosures to teach, suggest and disclose all of the limitations recited by claims 2 & 13. The motivation to combine Guedalia in view of Fitzgerald and further in view of Soto with Eigner would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation in the prior art (e.g., Eigner’s disclosures of machine learning models to generate predictions of values and explicit confirmation from the second user of prefilling) to lead one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention with a reasonable expectation of success. See MPEP 2143. Examiner further submits that combining Guedalia in view of Fitzgerald and further in view of Soto with Eigner would also be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for performing “data aggregation” of user information (Eigner, para. [0075]) and using that information “to automatically populate” insurance coverage applications or forms (Eigner, para. [0065]) under the motivation to more efficiently perform the tasks of “automatically completing, updating and submitting complex electronic documents and online can be applied to learn from existing mapped fields from other users and then [used to] assign a recommended mapping between a user's field and a document's field” (Eigner, para. [0097]) in order to ultimately teach, suggest and disclose all the limitations recited by claims 18-20.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 10-11 of the Amendment, under the heading of “REJECTIONS UNDER 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example: The Examiner has identified independent “computer-implemented method” claim 1 as the claim that represents the claimed invention for analysis and is similar to independent “computer system” claim 11.  The claims recite a method for obscuring user information associated with a coverage selection process, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving, from a first user…of [a] point of sale device, user information associated with [a] second user; querying one or more third-party data sources for additional user information associated with the second user; analyzing the additional user information received from a subset of the third-party data sources to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold; responsive to at least one of the one or more data items having a data sensitivity level exceeding the threshold, providing an obscured version of the at least one of the one or more data items within a data collection display for rendering on the point of sale device [by] the first user…such that the first user is not able to see the at least one of the one or more data items having a data sensitivity level exceeding the threshold; providing, for review by the second user, the one or more data items for rendering on a user interface of a second user…; receiving, from the second user…additional data items related to the coverage selection process, the additional data items being information that was unavailable from the third-party data sources; aggregating the user information received from the first user…the additional user information received from the subset of the third-party data sources, and the additional data items received from the second user…; and prefilling one or more fields of a coverage application using the aggregated information; sending…the coverage application to a plurality of coverage provider process[ing] [entities]; receiving…from a subset of the plurality of coverage provid[ing] [entities], coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application; sending…for display…[for] the second user…, the coverage information for the available coverage options; receiving…a selection of one of the available coverage options from a [second] user…; prefilling one of more additional data fields of the coverage application based on the selection of the coverage option to generate an updated coverage application; providing, for display [to] the second user…the prefilled additional data fields for approval; receiving edits to the prefilled additional data fields; sending…the updated coverage application to the subset of the plurality of coverage provider process[ing] [entities]; and receiving updated coverage options based on the updated coverage application and the selection of the coverage option”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving and analyzing user information to determine if it has sensitive data items and then obscuring those data items if the data sensitivity of those data items exceeds a threshold. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas.  Thus, independent claims 1 & 11 recite an abstract idea, contrary to Applicants’ arguments on pages 10-11 of the Amendment.
The Examiner also respectfully disagrees with Applicants’ arguments on page 11 of the Amendment that even assuming arguendo that the claims are directed to a judicial exception or abstract idea (of methods of organizing human activity), they still integrate that judicial exception or abstract idea into a practical application. These arguments are clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the additional elements of the connectivity hub server (claims 1 & 11), the point of sale device having the first user processor (claims 1 & 11), the second user device having the user interface (claims 1 & 11), the second processor (claims 1 & 11), the plurality of coverage provider processors (claims 1 & 11), the computer system (claim 11), one or more computer processors of a connectivity hub server for executing computer programming instructions (claim 11), a non-transitory computer-readable storage medium comprising stored instructions executable by the one or more computer processors (claim 11), and one or more third-party data sources (claim 11) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving, from a first user of a point of sale device, user information associated with a second user (one human being receiving information from another human being); querying one or more third-party data sources for additional user information associated with the second user (the human act of querying data sources for data); analyzing the additional user information received from a subset of the third-party data sources to determine whether one or more data items of the additional user information have a data sensitivity level exceeding a threshold (the human act of comparison or analysis using hand-written and/or mental calculations); responsive to at least one of the one or more data items having a data sensitivity level exceeding the threshold, providing an obscured version of the at least one of the one or more data items within a data collection display for rendering on the point of sale device by the first user such that the first user is not able to see the at least one of the one or more data items having a data sensitivity level exceeding the threshold (the human act of obscuring data); providing, for review by the second user, the one or more data items for rendering on a user interface of a second user (the human act of providing data for review by another by rendering it on a user interface e.g., screen or paper viewable by a or of a second user); receiving, from the second user additional data items related to the coverage selection process, the additional data items being information that was unavailable from the third-party data sources (the human act of receiving data); aggregating the user information received from the first user, the additional user information received from the subset of the third-party data sources, and the additional data items received from the second user (the human act of aggregating data); prefilling one or more fields of a coverage application using the aggregated information (the human act of prefilling fields of applications using aggregated information); sending the coverage application to a plurality of coverage provider processing entities (the human act of sending data); receiving from a subset of the plurality of coverage provider processing entities, coverage information for available coverage options for a first type of coverage service chosen based in part on the coverage application (the human act of receiving data, even very specific data); sending, for display to the second user, the coverage information for the available coverage options (the human act of sending data for display); receiving a selection of one of the available coverage options from the second user (the human act of receiving data); prefilling one or more additional data fields of the coverage application based on the selection of the coverage option to generate an updated coverage application (the human act of prefilling data based on other data); providing, for display, the prefilled additional data fields for approval (the human act of providing for display of data); receiving edits to the prefilled additional data fields (the human act of receiving data or edits to data); sending the updated coverage application to the subset of the plurality of coverage provider processing entities (the human act of sending updated data); and receiving updated coverage options based on the updated coverage application and the selection of the coverage option (the human act of receiving updated data based on other data). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (e.g., a processor or connectivity hub server). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above. 
Furthermore, in response to Applicants’ general arguments on pages 10-11 of the Amendment, the Examiner respectfully disagrees. Reiterating the analysis from above, the recited claim elements amount to no more than generic computing components that do not change the fact that the claims are directed to the judicial exception of methods of organizing human activity. Thus, because such generic computing components should be removed from the 35 U.S.C. 101 analysis, they do not impose any “meaningful limits” on the judicial exception or abstract idea of organizing human activity, as discussed immediately above. Moreover, contrary to Applicants’ arguments that the claims integrate the methods of organizing human activity into 
Thus, for the reasons stated in the 35 U.S.C. 101 rejection above, the rejection of pending claims 1, 4-5, 11-12 & 15-22 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 12-14 of the Amendment, under the header of “REJECTIONS UNDER 35 U.S.C. §103”, Examiner acknowledges that the arguments and claim amendments (that necessitated a further See, e.g., Fitzgerald, Abstract, paras. [0003], [0012], [0015]-[0016]; Soto, para. [0071].
Therefore, pending claims 1, 4-5, 11-12 & 15-22  stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Hadsall, U.S. Pat. 9,898,610 B1 – for disclosing similar subject matter as the present claims, e.g., obscuring sensitive data for insurance displayed within the viewport of the display (e.g., Abstract, Col. 1:25-32).                                                       
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
February 12, 2022
                                                                                                                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/14/2022